PER CURIAM:
Charles Skym appeals the judgment of the Adair County Circuit Court denying *328his motion to prevent relocation. He complains in five points on appeal that the judgment is not in the best interest of the child, that the judgment deprives him of meaningful contact with the child, that the imposition of supervised visitation is unjust, that the trial court failed to include required statutory language, and that the trial judge should have recused himself.
Rule 84.14 affords us the discretion to "give such judgment as the court ought to give." Pursuant to that rule, the judgment is modified to include the following required language set forth in section 452.377.11, RSMo 2016:
Absent exigent circumstances as determined by a court with jurisdiction, you, as a party to this action, are ordered to notify, in writing by certified mail, return receipt requested, and at least sixty days prior to the proposed relocation, each party to this action of any proposed relocation of the principal residence of the child, including the following information:
(1) The intended new residence, including the specific address and mailing address, if known, and if not known, the city;
(2) The home telephone number of the new residence, if known;
(3) The date of the intended move or proposed relocation;
(4) A brief statement of the specific reasons for the proposed relocation of the child; and
(5) A proposal for a revised schedule of custody or visitation with the child. Your obligation to provide this information to each party continues as long as you or any other party by virtue of this order is entitled to custody of a child covered by this order. Your failure to obey the order of this court regarding the proposed relocation may result in further litigation to enforce such order, including contempt of court. In addition, your failure to notify a party of a relocation of the child may be considered in a proceeding to modify custody or visitation with the child. Reasonable costs and attorney fees may be assessed against you if you fail to give the required notice.
In all other aspects, the judgment is affirmed. Because a published opinion would have no precedential value, a memorandum discussing the Skym's points on appeal has been provided to the parties. The judgment, as modified, is affirmed. Rule 84.16(b).